DISMISSED; Opinion Filed February 19, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       No. 05-18-01511-CV

                    HARRIS HOSPICE, INC., Appellant
                                 V.
GLEN JONES, INDIVIDUALLY AND AS THE REPRESENTATIVE OF THE ESTATE
                  OF RUTH JONES, DECEASED, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-12742

                             MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                                   Opinion by Justice Carlyle
       Before the Court is appellant’s February 14, 2019 unopposed motion to dismiss the appeal

for mootness. In the motion, appellant states the parties have resolved their issues. We grant the

motion. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                                  /Cory L. Carlyle/
                                                  CORY L. CARLYLE
                                                  JUSTICE

181511F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 HARRIS HOSPICE, INC., Appellant                     On Appeal from the 44th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-01511-CV          V.                      Trial Court Cause No. DC-16-12742.
                                                     Opinion delivered by Justice Carlyle.
 GLEN JONES, INDIVIDUALLY AND AS                     Justices Bridges and Partida-Kipness
 THE REPRESENTATIVE OF THE                           participating.
 ESTATE OF RUTH JONES, DECEASED,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement of the parties, we ORDER that appellee Glen Jones,
Individually and as the Representative of the Estate of Ruth Jones, Deceased recover his costs of
this appeal from appellant Harris Hospice, Inc..


Judgment entered this 19th day of February, 2019.




                                               –2–